ON MOTION FOR REHEARING
PER CURIAM.
Appellant’s motion for rehearing is denied. Notwithstanding, we withdraw our original opinion filed May 1, 2002, and substitute the following in lieu thereof.
We reject appellant’s contention the Criminal Punishment Code is unconstitutional. See Hall v. State, 767 So.2d 560 (Fla. 4th DCA 2000), rev. granted, 790 So.2d 1104 (Fla.2001). We find the additional points raised on appeal unpersuasive, and thus, affirm appellant’s conviction.
AFFIRMED.
POLEN, C.J., STEVENSON and TAYLOR, JJ., concur.